 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8   THOMAS BRAND,                         )                 3:17-cv-00043-MMD-WGC
                                           )
 9                Plaintiff,               )                 ORDER
                                           )
10           vs.                           )
                                           )
11   GREG COX, et al.,                     )
                                           )
12                Defendants.              )
     ______________________________________)
13
14          On January 3, 2019, the court imposed a 90-day stay and referred this case to the Court’s Inmate
15   Early Mediation Program. (ECF No. 111.) The Office of the Attorney General has filed a status report
16   indicating that settlement has not been reached and informing the court of its intent to proceed with this
17   action. (ECF No. 116.)
18          For the forgoing reasons, IT IS ORDERED that:
19          1.      The Clerk of the Court shall electronically SERVE a copy of this order and a copy of
20   Plaintiff’s First Amended Complaint (ECF No. 107) on the Office of the Attorney General of the
21   State of Nevada by adding the Attorney General of the State of Nevada to the docket sheet. This does
22   not indicate acceptance of service.
23          2.      Service must be perfected within ninety (90) days from the date of this order pursuant to
24   Fed. R. Civ. P. 4(m).
25          3.      Pursuant to District Judge Du’s Order (ECF No. 106), within twenty-one (21) days of the
26   date of entry of this order, the Attorney General’s Office shall file a notice advising the court and
27   Plaintiff of: (a) the names of the Defendants for whom it accepts service; (b) the names of the
28   Defendants for whom it does not accept service, and (c) the names of the Defendants for whom it is
 1   filing the last-known-address information under seal. As to any of the named Defendants for whom the
 2   Attorney General’s Office cannot accept service, the Office shall file, under seal, but shall not serve the
 3   inmate Plaintiff the last known address(es) of those Defendant(s) for whom it has such information. If
 4   the last known address of the Defendant(s) is a post office box, the Attorney General's Office shall
 5   attempt to obtain and provide the last known physical address(es).
 6           4.      If service cannot be accepted for any of the named Defendant(s), Plaintiff shall file a
 7   motion identifying the unserved Defendant(s), requesting issuance of a summons, and specifying a full
 8   name and address for the Defendant(s). For the Defendant(s) as to which the Attorney General has not
 9   provided last-known-address information, Plaintiff shall provide the full name and address for the
10   Defendant(s).
11           5.      If the Attorney General accepts service of process for any named Defendant(s), such
12   Defendant(s) shall file and serve an answer or other response to the complaint within sixty (60) days
13   from the date of this order.
14           6.      Henceforth, Plaintiff shall serve upon Defendant(s) or, if an appearance has been entered
15   by counsel, upon their attorney(s), a copy of every pleading, motion or other document submitted for
16   consideration by the court. Plaintiff shall include with the original document submitted for filing a
17   certificate stating the date that a true and correct copy of the document was mailed or electronically filed
18   to the defendants or counsel for the Defendants. If counsel has entered a notice of appearance, Plaintiff
19   shall direct service to the individual attorney named in the notice of appearance, at the physical or
20   electronic address stated therein. The court may disregard any document received by a District Judge or
21   Magistrate Judge which has not been filed with the Clerk, and any document received by a District
22   Judge, Magistrate Judge, or the Clerk which fails to include a certificate showing proper service.
23           7.      This case is no longer stayed.
24           DATED: April 4, 2019.
25
                                                      ____________________________________
26                                                    WILLIAM G. COBB
                                                      UNITED STATES MAGISTRATE JUDGE
27
28

                                                          2
